DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JUPITER MEDICAL CENTER, INC.,
                              Appellant,

                                      v.

          VISITING NURSE ASSOCIATION OF FLORIDA, INC.,
                            Appellee.

                              No. 4D10-1803

                            [January 21, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 502009CA028465.

  Michael G. Austin and Matthew D. Grosack of DLA Piper LLP (US),
Miami, for appellant.

   David B. Earle of Ross Earle & Bonan, P.A., Stuart, for appellee.

         ON REMAND FROM THE SUPREME COURT OF FLORIDA

DAMOORGIAN, C.J.1

   We reconsider on remand our opinion in Jupiter Medical Center, Inc. v.
Visiting Nurse Association of Florida, Inc., 72 So. 3d 184 (Fla. 4th DCA
2011), which was quashed by the Florida Supreme Court following its
revised opinion in Visiting Nurse Association of Florida v. Jupiter Medical
Center, Inc., 39 Fla. L. Weekly S667, S675 (Fla. Nov. 6, 2014).

    Based on the Supreme Court’s holding in Jupiter Medical Center, we
affirm the trial court’s orders dismissing Appellant’s, Jupiter Medical
Center, Inc., motion to vacate the arbitration award, and granting
Appellee’s, Visiting Nurse Association of Florida Inc., motion to enforce
the award.

   Affirmed.

CIKLIN and LEVINE, JJ., concur.

   1   Substituted for Associate Judge John W. Thornton.